DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
Currently, claims 8-12 and 14-18 are pending with claims 1-7, 13 and 19-26 cancelled, and claims 8 and 14 amended. The following is a complete response to the February 1, 2021 communication. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 8-12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to each of claims 8 and 14 to correct the prior-noted deficiencies under 35 U.S.C. 112(a) for failing to comply with the written description requirement, as well as the arguments in section I on pages 5-6 of the February 1, 2021 Remarks are sufficient to overcome the prior rejections of claims 8-12 and 14-18 under 35 U.S.C. 112(a). Specifically, the amendment to each 
The Examiner notes that no art has specifically been cited in the file wrapper with respect to the instant claims. The Examiner has failed to find any reference or combination of references that would disclose, fairly suggest or make obvious each and every limitation set forth in either of claims 8 and 14.
As such, it is for at least the reasoning set forth above that the Examiner believes that claims 8-12 and 14-18 are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534.  The examiner can normally be reached on Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794